Citation Nr: 0702616	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  03-00 409A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
diabetes mellitus. 

2.  Entitlement to an evaluation in excess of 10 percent for 
service connected residuals of a left shoulder shell fragment 
wound.

3.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a left elbow shell fragment wound, primarily 
manifested by scarring.

4.  Entitlement to service connection for anemia, claimed as 
secondary to diabetes mellitus.

5.  Entitlement to service connection for a chronic eye 
disorder, claimed as secondary to diabetes mellitus


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2000 and July 2004 rating 
decisions of the Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The claims of entitlement to an increased evaluation for a 
left elbow disability, as well as service connection claims 
for anemia and an eye disorder are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's diabetes mellitus has been shown to require 
insulin, restricted diet, and regulation of activities.

2.  Residuals of a left shoulder shell fragment wound are 
manifested by no more than moderately severe muscle injury of 
the non-dominant extremity.




CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 40 percent for 
diabetes mellitus have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1-4.14, 4.119, Diagnostic Code 7913 
(2006).

2.  The criteria for an initial evaluation of 20 percent for 
residuals of a left shoulder (non-dominant) shell fragment 
wound have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.40, 4.41, 4.55, 4.56, 
4.73, Diagnostic Code 5301 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).


A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  However, because the VCAA was enacted after the 
initial adjudication of some of these claims by the RO (the 
"AOJ" in this case), it was impossible to provide notice of 
the VCAA before the initial adjudication in this case.  
During the course of this appeal, the RO did provide the 
veteran with a letter which met the notification requirements 
of the VCAA, including a letter dated in October 2004, 
subsequent to readjudicating his claims in a March 2006 
supplemental statement of the case (SSOC).  Therefore, the 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.

In this regard, the Board notes that, while notice provided 
to the veteran was not given prior to the first AOJ 
adjudication of the claim, notice was provided by the AOJ 
prior to the transfer and certification of the veteran's case 
to the Board, and the content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).  After the notice was provided, the claims were 
readjudicated in SSOCs provided to the appellant.  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notices, and he has taken full advantage of these 
opportunities, submitting evidence and numerous pages of 
argument over the years in support of his claims.  Therefore, 
with respect to the timing requirement for the VCAA notice, 
the Board concludes that to decide this appeal would not be 
prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

In the VCAA letter, the veteran was specifically informed of 
the "fourth element," i.e., to provide any evidence in his 
possession that pertained to the claims.  Thus, the Board 
finds that he was fully notified of the need to give to VA 
any evidence pertaining to his claims.  All the VCAA requires 
is that the duty to notify is satisfied and that claimants 
are given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
As noted above, because each of the four content requirements 
of a VCAA notice has been fully satisfied in this case, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.

During the course of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims, and was specifically provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disabilities on 
appeal.  Accordingly, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

The duty to assist the veteran also has been satisfied in 
this case.  All available service medical records as well as 
VA records pertinent to the claim on appeal are in the claims 
file and have been reviewed by both the RO and the Board in 
connection with the veteran's claims.  In addition VA 
examinations were furnished for the veteran in 2001 and 2004.  
In compliance with the statutory requirements of 38 U.S.C.A. 
§ 5103A and 7105(d) as well as 38 C.F.R. § 3.103(b), the VA 
has provided the veteran and his representative with a SOC 
and SSOCs informing them of the laws and regulations relevant 
to the veteran's claims.  

In sum, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  In the 
circumstances of this case, additional efforts to assist the 
appellant in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Given the development undertaken by the RO and the fact that 
the veteran has pointed to no other evidence, which has not 
been obtained, the Board finds that the record is ready for 
appellate review.  

Factual Background

The service medical records in this case appear to be 
incomplete.  The DD 214 shows that the veteran's primary 
specialty was as a machine gunner and reveals that he 
received awards and decorations including a Purple Heart and 
a Combat Action Ribbon.

Private medical records show that diabetes was newly 
diagnosed in May 1988.  

January 1995 VA examination reports indicate that the veteran 
gave a history of a shrapnel wound of the left shoulder and 
arm, sustained in March 1968 during combat in Vietnam.  
Following examination and X-ray films a diagnosis of a 
history of a shrapnel wound affecting the left elbow and 
shoulder was made.  It was noted that the joints did not 
appear to be involved.  Also noted was a scar on the left 
elbow, described as somewhat obliterated secondary to a post-
service burn.  Insulin dependent diabetes mellitus was also 
diagnosed at that time.  

In an April 1995 rating action, service connection for 
residuals of a shell fragment wound of the left shoulder was 
granted and a non-compensable evaluation was assigned from 
December 1994.  In an October 1995 rating action, service 
connection for a scar as a residual of a shell fragment wound 
of the left elbow was granted and a non-compensable 
evaluation was assigned from December 1994.  

A September 1999 VA record shows that the veteran was seen 
for a diabetes mellitus follow-up, and to get test strips and 
a glucometer.  It was noted that diabetes had been diagnosed 
in approximately 1988.  The veteran denied having any 
hypoglycemic episodes.  The assessments included diabetes 
mellitus, Type II, clinically well-controlled; and microcytic 
anemia.  An October 1999 record reflects that the veteran 
underwent an educational session regarding a low cholesterol 
and diabetic diet.  A comment indicated that the veteran 
reported that he had followed a diabetic diet for some time 
and wished to lose weight.  A December 1999 record indicated 
that the veteran had been on Insulin since 1988.  No 
hypoglycemic reactions were reported at that time. 

The veteran underwent electromyography testing in February 
2000.  The veteran's problems included a shrapnel injury of 
the left shoulder with associated numbness in the left arm 
and shoulder and complaints of pain along the left shoulder, 
left upper extremity with associated tingling and numbness of 
the left upper extremity and left hand for several years with 
occasional pain in the left shoulder and lower cervical area.  
On physical examination, range of motion of the cervical 
spine and left shoulder was slightly restricted.  Tinel's and 
Phalen's signs were positive along the left median and there 
was altered sensation along the left median distribution.  
Following EMG and nerve studies, impressions of: (1) findings 
suggestive of left carpal tunnel syndrome; (2) left ulnar 
neuropathy involving the ulnar nerve segment across the 
elbow, secondary to underlying possible diabetic etiology; 
and (3) chronic left C5-6 radiculopathy with no EMG evidence 
of plexopathy; myopathy or motor neuron disease; were made.

X-ray films taken in February 2000 revealed no evidence of 
fracture, dislocation or bony abnormality of the left 
shoulder or left elbow.

A VA neurological evaluation was conducted in March 2000, at 
which time the veteran complained of numbness of the entire 
left arm and decreased grip strength in the left hand.  
Muscle tone of the upper extremities was normal bilaterally 
and strength was 5/5.  Some muscle weakness of the left side 
was noted.  An impression of subjective sensory loss of the 
entire left upper extremity which did not fit into a 
physiological distribution, was made.  The examiner also 
noted that there was no objective evidence of neuropathy or 
radiculopathy on examination.

A VA examination for scars was also conducted in February 
2000.  At that time, a 10 x 8 cm irregular scar on the 
anterior aspect of the shoulder, which was hyper-pigmented, 
but not elevated, with no evidence of keloid formation, 
inflammation or localized tenderness was reported.  There was 
no evidence of underlying soft tissue or muscle loss in the 
region of the scar.  Another 28 x 23 cm irregularly shaped 
scar on the anterior and lateral aspect of the upper left 
arm, with no localized tenderness, swelling or keloid 
formation was noted.  The report indicated that this scar was 
hyperpigmented with no associated loss of soft tissue or 
muscle.  

Evaluation of the left elbow revealed no evidence of 
localized swelling or tenderness in the joints.  Range of 
motion in flexion, extension, pronation and supination were 
full except for subjective complaints of pain.  

Examination of the left shoulder revealed no localized 
tenderness or swelling of the shoulder joint.  There was 
moderate limitation of motion with extension and the veteran 
had difficulty raising his arm above his head, associated 
with pain.  Pronation and supination were associated with 
pain, but there was no limitation of movement.  Adduction and 
abduction were full with no pain.  The diagnoses included: a 
shrapnel wound of the left shoulder and left elbow with 
residual scars; chronic pain of the left shoulder and left 
elbow with moderate limitation of movement in the left 
shoulder and no X-ray evidence of arthritis - the examiner 
opined that the most likely cause of the pain was arthritis 
in the cervical vertebrae as shown by X-ray films which 
revealed degenerative arthritic changes at C3 through C5 and 
vertebrae and loss of normal cervical lordosis; and left 
upper extremity pain, associated with tingling and numbness.  
It was further noted that EMG studies were consistent with 
left carpal tunnel syndrome. 

X-ray films of the left shoulder taken in July 2000 revealed 
degenerative changes with no evidence of opaque foreign 
bodies.

X-ray films of the cervical spine taken in January 2001 disc 
herniation at C3-4 with mild cord compression; disc 
protrusion at C4-5 with ventral thecal sac indentation; and 
mild diffuse disc bulging at C5-6 and C6-7.  

A VA record, dated in November 2001, reflects that the 
veteran was prescribed oral hypoglycemic agents for control 
of his diabetes mellitus.

A VA diabetes mellitus examination was conducted in September 
2001.  The history indicated that this was initially 
diagnosed in 1988.  The veteran did not describe any history 
of ketoacidoses or severe hyperglycemia.  The veteran 
reported that he was taking insulin and oral medication for 
diabetic control.  He reported that he was on a restricted 
diet, but could not be specific about any restrictions.  He 
stated that his weight had been stable within a 10 pound 
range for about the past year.  Activities were restricted 
secondary to back problems as well as a history of 
degenerative joint disease of the left knee and shoulder.  
The veteran reported that he received diabetic care about 
once a month.  An impression of Type II insulin-dependent 
diabetes mellitus with obesity was made.  

Physical examination of the left upper extremities was also 
undertaken by the VA during the diabetes examination.  There 
was diminished sensation o the left anterolateral forearm in 
the radial aspect of the arm.  Tinel's sign was negative at 
the wrist and elbows bilaterally.  Scarring was noted at the 
left shoulder, but more so in the left brachial areas.  It 
was noted that the scarring was not fixated and showed some 
pigment alteration with some mild decreased sensation.  There 
was no fixation or contracture of the scar and no underlying 
soft tissue loss was noted.  The upper extremity showed 
intact range of motion and strength with the exception of the 
left shoulder showing grade 4/5 weakness.  Deep tendon 
reflexes were intact in both upper extremities.  The veteran 
was able to make a full fist, had finger and full thumb 
opposition with intact sharp dull sensation in both upper 
extremities.  

A December 2001 VA record indicates that the veteran was 
educated on nutrition and diet modification to address 
diabetes and weight reduction.  Comments made in the entry 
indicate that the veteran reported that he had a good 
appetite, and it was noted that he avoided foods that caused 
trouble with his blood sugars.  It was recommended that the 
veteran adhere to a diabetic, 2200 calorie diet.  The 
assessment indicated that the veteran had a mildly 
compromised nutritional status and it was noted that his 
glucose was not as well controlled as the veteran believed.

An April 2002 record revealed that the veteran's medications 
included Insulin and Rosiglitazone (4MG tablet daily) for 
control of blood sugars.  In June 2002, the veteran was seen 
for a follow-up for diabetes, at which time it was noted that 
overall he was doing well and that he was not having any 
hypoglycemia.  

By rating action of July 2002, the RO granted service 
connection for diabetes mellitus, for which a 20 percent 
evaluation was assigned, effective from November 2000.

Of record is an August 2002 VA medical statement indicating 
that the veteran's current treatment for diabetes included 
both NPH and regular insulin (3 injections a day) as well as 
taking 2 oral hypoglycemic agents.  

A September 2002 doctor's statement indicates that the 
veteran could not be approved (and had not been approved in 
the past) for a commercial driver's license because of his 
insulin use secondary to diabetes.  It was explained that the 
veteran's work activities were restricted, in that he cannot 
do any transportation that requires such a license.

The record also contains an October 2002 VA medical statement 
indicating that the veteran had been seen by VA nutrition 
services for dietary control of his diabetes.  It was noted 
that he was following a diabetic, low-fat diet in an effort 
to control his diabetes, hypertension and hyperlipidemia.
The veteran presented testimony at a hearing held at the RO 
in May 2003.  
The veteran testified that he took three shots of Insulin a 
day as well as taking Metformin in pill form for control of 
diabetes.  He also indicated that his activities and 
employment duties were restricted, and that he followed a 
restricted diet due to diabetes.  

The veteran was seen by VA orthopedics in July 2003 with 
complaints of constant left shoulder pain.  There was full 
passive range of motion of the left shoulder.  Arc was 
described as painful with positive impingement signs.  There 
was tenderness over the AC joint.  There was definite 
weakness of shoulder abduction, external rotation, indicative 
of a significant rotator cuff tear.  Deep tendon reflexes 
were 2+.  Phalen's sign was positive.  There was weakness of 
thumb opposition on the left side.  There were also 
indications of ulnar neuropathy, median neuropathy or carpal 
tunnel syndrome on the left side.  X-ray films of the left 
shoulder revealed a slightly high-riding humeral head with 
suggestive acetabularization of the acromion.  An impression 
of significant left rotator cuff tear on the left side was 
made.  

The veteran was seen in August 2003 at which time he 
complained of chronic left shoulder pain, worse recently.  On 
examination, the left shoulder had full passive range of 
motion.  Active range of motion was abduction to 90 degrees; 
forward elevation to 100 degrees; with internal and external 
rotation of 30 degrees each.  Supraspinatus strength was 
4+/5, secondary to pain.  Infraspinatus and subscap strength 
were 5/5.  Neurovascular testing was intact.  Positive Neer 
and Hawkins impingement signs were noted.  X-ray films of the 
left shoulder revealed no bony pathology.  An impression of 
left rotator cuff tendonitis was made.  

It appears that EMG testing was also conducted in August 2003 
which revealed chronic sensorimotor, axonal peripheral 
neuropathy without evidence of superimposed cervical 
radiculopathy.

A VA examination was conducted in January 2004.  With respect 
to diabetes, the veteran reported that he took Insulin and 
Metformin.  He complained of peripheral neuropathy and 
retinal degeneration.  The veteran reported that his fasting 
blood sugars ranged from 80 to 120 mg.  Neurological 
examination revealed diminished touch and pinprick sensation 
in both hands and feet and well as decreased vibratory sense.  
The examiner indicated that there was evidence of peripheral 
neuropathy due to diabetes in both the upper and lower 
extremities.  The examiner also observed that a CT scan of 
the cervical spine and MRI of the cervical spine had shown 
degenerative disc disease at C3-4, and C4-5 levels with cord 
compression and thecal sac indentation, which was probably 
the reason for pain in the left upper arm.   

With respect to the left shoulder and elbow, the veteran 
complained of left shoulder pain and poor grip in the left 
hand. It was noted that he had not lost any work time due to 
upper extremity pain.  It was noted that there was extensive 
scarring due to burns on the anterolateral aspect of the left 
arm and shoulder.  Mild tenderness in the left shoulder near 
the acromion was noted, but no swelling was seen.  There was 
limitation of motion in all directions, except for flexion.  
Forward extension was to 90 degrees, internal rotation was 
full at 90 degrees, external rotation was to 60 degrees with 
complaints of pain, and abduction was to 90 degrees with 
complaints of pain.  Movements at the elbow were within 
normal limits with no localized tenderness or swelling.  Grip 
was poor in the left upper extremity, measured as 4+/5 in the 
right hand and 2/5 in the left hand.  No definite atrophy was 
seen.  The examiner indicated that a rotator cuff tear in the 
left shoulder was present which was secondary to the shrapnel 
wound.  

The diagnoses included: diabetes mellitus with peripheral 
neuropathy of all 4 extremities; erectile dysfunction, 
secondary to diabetes mellitus; and a rotator cuff tendon 
tear with some deformity shown on X-ray films.  

By rating action of April 2004, the RO granted a 10 percent 
evaluation for residuals of a shell fragment wound of the 
left shoulder, effective from September 1999.  Special 
monthly compensation for loss of use of a creative organ was 
also granted.   

A VA peripheral nerves examination was conducted in January 
2005, at which time diabetes mellitus, not well controlled, 
with peripheral neuropathy of all 4 extremities was 
diagnosed. 

In a March 2006 rating decision, the RO granted service 
connection for the left and right upper extremities and left 
and right lower extremities, each of which was assigned a 
separate 10 percent evaluation, effective from May 2003.

Legal Analysis

In a case such as this where it appears that veteran's 
service medical records are incomplete, the Board's 
obligation to explain its findings and conclusions, and to 
consider carefully the benefit-of-the-doubt rule, is 
heightened.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The 
Board must point out; however, the O'Hare precedent does not 
raise a presumption that the missing medical records would, 
if they still existed, necessarily support the veteran's 
claim.

Case law does not establish a heightened "benefit of the 
doubt," only a heightened duty of the Board to consider the 
applicability of the benefit of the doubt, to assist the 
claimant in developing the claim, and to explain its decision 
when the veteran's medical records have been destroyed.  See 
Ussery v. Brown, 8 Vet. App. 64 (1995). Similarly, the case 
law does not lower the legal standard for proving a claim for 
service connection, but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the appellant.  Russo v. 
Brown, 9 Vet. App. 46 (1996).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in an claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ." Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

	A.  Diabetes Mellitus

The veteran is currently assigned a 20 percent disability 
evaluation for his diabetes mellitus pursuant to 38 C.F.R. § 
4.119, Diagnostic Code 7913.  Under that diagnostic code, a 
20 percent disability evaluation is assigned for diabetes 
mellitus requiring insulin and restricted diet; or, an oral 
hypoglycemic agent and restricted diet.  A 40 percent 
disability evaluation is contemplated for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is entitled to a higher initial evaluation for 
diabetes mellitus.  Diabetes mellitus was initially diagnosed 
in 1988 and it is clear that it has been treated with Insulin 
since that time.  The record also repeatedly reflects that 
for several years, control of the veteran's diabetes has also 
required that he take a daily dose of Metformin (an oral 
hypoglycemic agent).  In addition, the medical records 
document that the veteran has received nutritional education 
and counseling several times, and that he has been on a 
restricted diet for years due to diabetes.  

The Board notes that it was not until September 2002 that a 
medical statement was offered for the record, which indicated 
that the veteran could not be approved (and had not been 
approved in the past) for a commercial driver's license 
because of his insulin use secondary to diabetes.  It was 
explained that the veteran's work activities were restricted, 
in that he could not do any transportation that requires such 
a license.  The Board recognizes that although this 
information was not formally received until September 2002, 
the fact remains that the veteran was on insulin for many 
years prior to that; thereby warranting a conclusion that his 
activities, including those secondary to employment duties, 
were restricted prior to September 2002, likely going back to 
the time of the original service connection grant, effective 
from November 2000.  

Accordingly, the veteran has been shown to have met the 
criteria for a higher initial evaluation for diabetes 
mellitus.  Therefore, the Board finds that the veteran is 
entitled to an initial evaluation of 40 percent for diabetes 
mellitus.

However, the Board has determined that an initial evaluation 
in excess of 40 percent is not warranted.  The objective 
medical evidence of record does not show the veteran's 
diabetes mellitus required insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated in order to warrant a 60 percent rating. 
38 C.F.R. § 4.119 (DC 7913).  The Board has also considered 
rating the veteran's service-connected disability under a 
different Diagnostic Code, but finds none that may be 
assigned on the facts of record or which would avail the 
veteran of a higher disability rating.  Moreover, it must be 
recognized that service connection is already in effect for 
peripheral neuropathy of the left and right upper extremities 
and left and right lower extremities secondary to diabetes 
mellitus, each of which was assigned a separate 10 percent 
evaluation, effective from May 2003.

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the veteran's service-connected diabetes 
mellitus has caused marked interference with employment 
beyond that contemplated by the schedule for rating 
disabilities (and as discussed in this decision), 
necessitated frequent periods of hospitalization, or 
otherwise renders impractical the application of the regular 
schedular standards utilized to evaluate the severity of his 
disability.  In the absence of such factors, the Board finds 
that the requirements for an extraschedular evaluation for 
the veteran's service-connected diabetes mellitus under the 
provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).

	B. Left Shoulder Shell Fragment Wound

The veteran is currently rated 10 percent under 38 C.F.R. § 
4.73, Code 5301 for the service-connected residuals of a 
shell fragment wound to the left shoulder, involving Muscle 
Group I.  The evidence shows that the veteran is right- 
handed.  Thus, his assigned rating will be based on his 
nondominant extremity.  Code 5301 pertains to Muscle Group I.  
Such group affects the function of upward rotation of the 
scapula; and elevation of the arm above the shoulder level. 
Group I involves extrinsic muscles of the shoulder girdle(1) 
Trapezius; (2) levator scapulae; (3) serratus magnus.  Under 
this code, a noncompensable rating is assigned for a slight 
muscle injury, a 10 percent when moderate, a 20 percent when 
moderately severe (nondominant) and a 30 percent rating when 
there is a severe (nondominant) injury to muscle Group I.

Regulations note that a "slight" muscle disability results 
from a simple wound of muscle without debridement or 
infection.  History and complaint include service department 
record of superficial wound with brief treatment and return 
to duty. Healing with good functional results.  No cardinal 
signs or symptoms of muscle disability as defined in 
paragraph (c) of 38 C.F.R. § 4.56.  Objective findings 
include minimal scar.  No evidence of fascial defect, 
atrophy, or impaired tonus.  No impairment of function or 
metallic fragments retained in muscle tissue.

Moderate disability of the muscles results from a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  History and complaint 
include service department record or other evidence of in- 
service treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  Objective findings include entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.

A "moderately severe" muscle disability results from a 
through and through or deep penetrating wound by small high-
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  History and complaints include 
prolonged hospitalization for treatment of the wound, 
consistent complaints of the cardinal symptoms of muscle 
disability, and evidence of inability to keep up with work 
requirements.  Objective findings include entrance and (if 
present) exit scars indicating track of missile through one 
or more muscle groups; indication on palpation of loss of 
deep fascia, muscle substance, or normal firm resistance of 
muscles when compared with the sound side; tests of strength 
and endurance compared to the sound side demonstrate positive 
evidence of impairment.  38 C.F.R. § 4.56(d).

"Severe" muscle disability results from through and through 
or deep penetrating wound due to high-velocity missile, or 
large multiple low-velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  History and complaints 
are similar to those required for a moderately severe 
disability, but in aggravated form.  Objective findings 
include ragged, depressed, and adherent scars indicating wide 
damage to muscle groups in missile track; palpation shows 
loss of deep fascia or muscle substance, or soft flabby 
muscles in wound area; muscles swell and harden abnormally in 
contraction; tests of strength, endurance or coordinated 
movements compared with corresponding muscles of the 
uninjured side indicate severe impairment of function; X-ray 
evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of the 
missile; adhesion of scar to a long bone; diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests; visible or measurable atrophy; 
adaptive contraction of an opposing muscle group; atrophy of 
muscle groups not in the track of the missile; and induration 
or atrophy of an entire muscle group.  38 C.F.R. § 4.56(d).

A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  38 C.F.R. § 4.56(b).

For VA purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  38 C.F.R. § 4.56(c).

The criteria of 38 C.F.R. § 4.56 are only guidelines for 
evaluating muscle injuries from gunshot wounds or other 
trauma, and the criteria are to be considered with all 
factors in the individual case.  Robertson v. Brown, 5 Vet. 
App. 70 (1993).

Under Diagnostic Code 5201 a 20 percent rating is warranted 
for arm motion which is limited at the shoulder level or when 
the arm is limited to 25 degrees from the side. 38 C.F.R. § 
4.71

The normal range of motion of the shoulder is from 0 degrees 
of flexion (forward elevation) to 180 degrees of flexion, 
from 0 degrees of abduction to 180 degrees of abduction, from 
0 degrees of external rotation to 90 degrees of external 
rotation, and from 0 degrees of internal rotation to 90 
degrees of internal rotation.  38 C.F.R. § 4.71, Plate I.

When determining the severity of musculoskeletal disabilities 
that are at least partly rated on the basis of range of 
motion, VA must consider the extent the veteran may have 
additional functional impairment above and beyond the 
limitation of motion objectively demonstrated due to the 
extent of his pain/painful motion, limited or excess 
movement, weakness, incoordination, and premature/excess 
fatigability, etc., particularly during times when his 
symptoms "flare up," such as during prolonged use, and 
assuming these factors are not already contemplated in the 
governing rating criteria.  See DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995), citing 38 C.F.R. §§ 4.40, 4.45, 4.59.  In 
addition to these types of symptoms, other considerations 
include whether there is swelling, deformity or atrophy from 
disuse. 38 C.F.R. § 4.45 (2006).

The determination as to the rating of muscles injuries, as 
indicated above, involves consideration of factors inclusive 
of the history of the veteran's injury as well as more recent 
objective manifestations.  The next higher available 
evaluation from the current 10 percent rating is a 20 percent 
rating for moderately severe disability.  See 38 C.F.R. § 
4.73, DC 5301.  In this case, the record contains no 
information contemporaneous with service pertaining to the 
wound sustained therein, and it is presumed that some records 
have been lost or destroyed.  Accordingly, a full history is 
unavailable.  However, information obtained post-service 
indicates that the veteran sustained a shrapnel wound of the 
left shoulder from the gunshot injury.  The evidence 
indicates that there was no joint involvement, no tissue loss 
and no apparent muscle penetration according to a January 
1995 VA examination report).  Similarly X-ray films of the 
left shoulder do not reveal the presence of any retained 
foreign body in the left arm.  The category of moderately 
severe type of injury involves signs and symptoms that are 
noted as debridement, prolonged infection, sloughing of soft 
parts and intermuscular scarring.  Here, there is no specific 
evidence of these symptoms either during service or in the 
immediate aftermath.

Consideration of the veteran's more recent treatment history 
does establish through his reported symptoms and documented 
medical findings some of the cardinal manifestations of 
muscle disability, such as loss of power, weakness, and 
lowered threshold of fatigue.  

On review of the relevant evidence of record, the veteran has 
been shown to have many of those findings associated with 
moderately severe muscle injury.  For instance, there is 
scarring from the wound in service.  On the most recent 
examination in 2004, significant weakness involving gripping 
objects in the left hand was documented (2+/5 on the left 
side; 4+/5 on the right side), tenderness in the left 
shoulder area has been documented as has limitation of motion 
in all directions, except for flexion, with complaints of 
pain.  However, no definite atrophy has been observed.  That 
said, the Board believes that the findings required for the 
next higher category of moderately severe disability have 
been shown, and that an initial 20 percent evaluation is 
warranted.  

The Board notes that the veteran's left shoulder muscle 
injury is not most properly characterized as severe, which 
includes such symptoms and effects as loss of deep fascia or 
muscle substance; abnormal muscle contraction; and tests of 
strength, endurance or coordination showing severe impairment 
in comparison to the uninjured side.  The x-ray evidence also 
does not show multiple scattered foreign bodies (another sign 
under 38 C.F.R. § 4.56(d)(4) of severe disability), as the 
most recent x-ray films have not shown any retained bodies.  
Moreover, the veteran, as mentioned, does not have visible or 
measurable atrophy.  

Given that the medical history and more recent symptoms do 
not tend to establish muscle injury of a severe nature, the 
appropriate rating for the veteran's disability, under DC 
5305, is properly assessed as 20 percent.  The Board further 
notes that there is no other diagnostic code under which a 
higher schedular evaluation is available.  This includes any 
of the remaining diagnostic codes for muscle disabilities of 
the shoulder girdle and arm, DCs 5302 to 5309, since the 
veteran's disability directly affects Muscle Group I.  
Moreover, none of the remaining diagnostic codes provide for 
more than a 20 percent rating for moderately severe 
disability involving the minor upper extremity.

Similarly, a higher evaluation may not be obtained for 
limitation of motion affecting either the arm or the elbow.  
While limited motion of a minor extremity to 25 degrees from 
the side corresponds to a 30 percent rating under DC 5201, 
the veteran on examination in 2004 demonstrated left arm full 
flexion, extension to 90 degrees, internal rotation to 90 
degrees and external rotation to 60 degrees - albeit with 
significant pain.  As mentioned, additional functional loss 
due to pain, weakness, and other factors is to be 
specifically contemplated when evaluating disability based 
upon limitation of motion (pursuant to DeLuca v. Brown, 8 
Vet. App. 202 (1995)).  But since the findings noted above 
are not even close to the requirements for a 30 percent 
rating, there is nothing suggesting that more in-depth 
consideration of functional loss (such as a specific 
statement of additional loss of degrees of motion) would have 
been useful in furtherance of the veteran's claim.  That is 
to say, he so far exceeded the limitation-of-motion 
requirements for a higher 30 percent rating that even 
considering the adverse effects of his pain on his range of 
motion would not, in turn, provide grounds for assigning this 
higher rating.

Accordingly, given that the medical history and more recent 
symptoms tend to establish muscle injury of a moderately 
severe nature, the appropriate initial rating for the 
veteran's disability, under DC 5305, is 20 percent.  The 
Board has considered the evidentiary equipoise rule in 
reaching this decision and where applicable has applied it in 
favor of the veteran.  

Finally, the Board has considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The record reflects that the veteran has not 
required frequent hospitalizations for his service-connected 
left shoulder disability, and that the manifestations of the 
disability are not in excess of those contemplated by the 
assigned evaluation.  Accordingly, the Board has determined 
that referral of this case for extra-schedular consideration 
is not in order.


ORDER

An initial rating of 40 percent for diabetes mellitus is 
granted, subject to regulations governing the payment of 
monetary benefits.

An initial rating of 20 percent for service connected 
residuals of a left shoulder shell fragment wound is granted, 
subject to regulations governing the payment of monetary 
benefits.


REMAND

The record as it stands currently is inadequate for the 
purpose of rendering a fully informed decisions as to the 
claims of entitlement to an evaluation in excess of 10 
percent for residuals of a left elbow shell fragment wound, 
primarily manifested by scarring, and the service connection 
claims for anemia and an eye disorder. Where the record 
before the Board is inadequate to render a fully informed 
decision, a remand to the RO is required in order to fulfill 
its statutory duty to assist the veteran to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).

The veteran's service connected left elbow disability is 
currently assigned a 10 percent evaluation under 38 C.F.R. § 
4.118, Diagnostic Code 7805.  Effective August 30, 2002, the 
rating criteria for evaluating skin disorders found in the 
Rating Schedule at 38 C.F.R. 4.118 were amended.  See 67 Fed. 
Reg. 49,590-99 (July 31, 2002).  The modifications to the 
Rating Schedule changed the criteria for rating scars under 
Diagnostic Codes (DCs) 7800- 7805 (codified at 38 C.F.R. 
§ 4.118, DCs 7800-7805).

A review of the record demonstrates that the RO has not 
considered the new rating criteria and that the veteran has 
not been made aware of the changes.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The Board believes that it appears 
that the rating is primarily based on scarring, the amended 
provisions are at minimum applicable to the veteran's claim 
and may provide a basis for an increased evaluation.  
Accordingly, the Board believes that a VA examination of the 
skin/scars is warranted.  In this regard,  having reviewed 
prior VA skin examinations the Board has had difficulty 
determining the size and symptomatolgy of the scar of the 
elbow due to the shell fragment wound sustained in service, 
as distinct from scarring which reportedly occurred due to 
post-service burns in that area.  Moreover, not all of the 
amended criteria have been fully addressed previously.  

With respect to the service connection claim for anemia, 
medical records reflect that microcytic anemia was diagnosed 
at least as early as 1999 and as recently as 2004.  However, 
the record contains no opinion as to the etiology of this 
condition, specifically, whether this condition has any 
etiological relationship to service or to service-connected 
diabetes.  Such an opinion must be obtained in order for the 
Board to make a fully informed decision as to that claim.  

Finally, the veteran has also filed a service connection 
claim for various eye disorders including: macular dystrophy, 
early cataracts and bilateral ptosis.  All of these 
conditions have been diagnosed post-service.  Significantly, 
bilateral ptosis was also noted on the veteran's enlistment 
examination.  The pertinent regulations indicate that every 
veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  To rebut 
the presumption of sound condition under section 1111 of the 
statute for disorders not noted on the entrance or enlistment 
examination, VA must show by clear and unmistakable evidence 
both that the disease or injury existed prior to service and 
that the disease or injury was not aggravated by service.  
VAOPGCPREC 3-2003 (July 16, 2003).

However, the matter of aggravation has not been addressed.  
Thus, a remand is necessary to determine whether the 
veteran's pre-existing bilateral ptosis was aggravated, 
beyond the natural progression, during the veteran's active 
military service.  The examiner is asked to address the 
specific questions set forth in the numbered paragraphs 
below.

Because of the reasons listed above, a remand in this case is 
required.  Accordingly, this case is REMANDED for the 
following:

1.  The veteran should be afforded a VA 
examination to ascertain the severity and 
manifestations of his residuals of left 
elbow shell fragment wound.  Any and all 
studies, tests, and evaluations deemed 
necessary by the examiner should be 
performed.  The examiner is requested to 
review all pertinent records associated 
with the claims file and to comment on 
the severity of the veteran's service- 
connected left elbow disorder.  The 
examiner should also report all signs and 
symptoms necessary for rating this 
condition.

The examiner should document and describe 
all scars related to a shell fragment 
wound which the veteran sustained in 
service, as opposed to burn scarring 
which is apparently present on the left 
arm and which occurred post-service.  Any 
limitation of function or motion 
attributable to such scarring should be 
described and range of motion of the 
elbow should be reported and any 
limitations should be explained as either 
attributable to the scarring or the 
result of some other cause.  Any 
tenderness, pain, discoloration, swelling 
or instability of the scar should be 
described.  

In particular, the examiner should 
comment as to whether the veteran has a 
left elbow scar that is 5 or more inches 
(13 or more cm.) in length; a scar that 
is at least one-quarter (0.6 cm.) wide at 
widest part; surface contour of scar is 
elevated or depressed on palpation; scar 
is adherent to underlying tissue; skin 
that is hypo- or hyper-pigmented in an 
area exceeding six square inches (36 sq. 
cm.); skin texture is abnormal 
(irregular, atrophic, shiny, scaly, etc.) 
in an area exceeding six square inches 
(39 sq. cm.); underlying soft tissue is 
missing in an area exceeding six square 
inches (39 sq. cm.); or, skin is 
indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).  
The examiner should also indicate the 
size of the area affected as well as the 
percent of the entire body and percent of 
exposed areas affected.  It should also 
be noted as to whether the veteran's let 
elbow scar has been treated with 
corticosteroids or other 
immunosuppressive drugs, and if so, the 
duration of such treatment.

2.  The veteran should be afforded VA 
hemic system examinations to determine 
the etiology of his currently diagnosed 
microcytic anemia.  The claims folder 
should be made available to and reviewed 
by the examiner prior to completion of 
the examination.  The examinations should 
include any diagnostic tests or studies 
that are deemed necessary for an accurate 
assessment.  A complete description of 
all symptomatology associated with the 
disabilities should be provided.  
Specifically an opinion is requested 
which addresses whether it is at last as 
likely as not that anemia: was present in 
service, is etiologically related to 
service; or is etiologically related to 
service-connected diabetes mellitus.  

3.  The VBA AMC should arrange for the 
veteran to be examined by an 
ophthalmologist.  The examiner should 
review all pertinent medical records in 
the claims file and a copy of this 
REMAND, and should state in the 
examination report that such review was 
performed.  The examiner is asked to 
identify all existing eye disorders and 
provide opinions as to whether it is at 
least as likely as not that any of these 
disorders: had their onset in service; 
are etiologically related to service or 
are etiologically related to service-
connected diabetes mellitus.  In the 
event that bilateral ptosis is diagnosed 
on examination, the Board noted that this 
condition was noted on the veteran's 
enlistment examination in 1966.  The 
examiner should therefore address whether 
pre-existing bilateral ptosis was 
chronically aggravated by the veteran's 
active duty service.  If the examiner 
determines there was an increase in 
disability during service, he/she should 
state whether the increase was due to the 
natural progress of the disease.  The 
examiner is asked to make specific 
reference to the veteran's service 
medical records and any pertinent post-
service treatment reports.  All pertinent 
clinical findings and the complete 
rationale for all opinions expressed 
should be set forth in a written report.
4.  The veteran must be properly informed 
of his scheduled VA examinations, and he 
should be given notice of the 
consequences of failure to report for the 
examination, including an explanation of 
the provisions of 38 C.F.R. § 3.655.  If 
the veteran does not report for the 
examination, the claims folder should 
include clear documentation of his 
failure to report, including a statement 
as to whether he failed to appear without 
notice, or whether he requested 
cancellation or postponement and 
rescheduling of the examination.

5.  Thereafter, VBA AMC should 
readjudicate the claims that have been 
remanded.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits and a summary of the 
evidence, and the applicable laws and 
regulations considered pertinent to the 
issue currently on appeal, to include 
inclusion of the provisions of 38 C.F.R. 
§ 4.118, Diagnostic Codes 7801-7806, 
pertaining to the evaluation of scars.  
The veteran should be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is to ensure due process, and the 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


